Citation Nr: 1142605	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-18 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for a prostate disability. 

3.  Entitlement to service connection for a spleen disability.

4.  Entitlement to service connection for a liver disability. 

5.  Entitlement to service connection for peripheral neuropathy. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board hearing at the RO in June 2011 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.


FINDINGS OF FACT

1.  A presumption of herbicide exposure is not applicable, as the Veteran did not set foot on land in the Republic of Vietnam; exposure to herbicides is not otherwise substantiated.

2.  The Veteran has a current diagnosis of diabetes mellitus, type II.

3.  The Veteran did not experience chronic symptoms of diabetes mellitus during service or continuous symptoms of diabetes mellitus since separation from service.  

4.  The Veteran's diabetes mellitus did not manifest within one year of separation from service. 

5.  The Veteran's diabetes mellitus is not causally or etiologically related to service.  

6.  The Veteran did not experience chronic symptoms of a prostate condition during service or continuous symptoms of a prostate condition since separation from service.  

7.  A current prostate condition did not manifest within one year of separation from service. 

8.  A current prostate condition is not causally or etiologically related to service.

9.  The Veteran did not experience chronic symptoms of a spleen condition during service or continuous symptoms of a spleen condition since separation from service.  

10.  A current spleen condition did not manifest within one year of separation from service. 

11.  A current spleen condition is not causally or etiologically related to service.

12.  The Veteran has a current diagnosis of cirrhosis of the liver.

13.  The Veteran did not experience chronic symptoms of a liver disorder during service or continuous symptoms of a condition since separation from service.  

14.  Cirrhosis of the liver did not manifest within one year of separation from service. 

15.  Cirrhosis of the liver is not causally or etiologically related to service.

16.  The Veteran did not experience chronic symptoms of peripheral neuropathy during service or continuous symptoms of peripheral neuropathy since separation from service.  

17.  Peripheral neuropathy did not manifest within one year of separation from service. 

18.  Peripheral neuropathy is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus on any basis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a prostate disability on any basis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

3.  The criteria for service connection for a spleen disability on any basis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

4.  The criteria for service connection for a liver disability on any basis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

5.  The criteria for service connection for peripheral neuropathy on any basis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated May 2006 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in May 2006 prior to the initial unfavorable decision in September 2006.  In this case, the May 2006 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claim.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes VA treatment records, private treatment records, lay evidence, and service treatment records.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the claimant.
 
In this decision, the Board has found as a fact that there was no in-service injury, disease, or exposure to herbicides.  Because there is no in-service event to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for hypertension.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  

The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Herbicide Exposure Analysis

The Veteran contends that his diabetes mellitus may have resulted from Agent Orange exposure during his Vietnam service.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307(a)(6), 3.309(e), for Veterans who served in Vietnam between January 9, 1962, and May 7, 1975, certain diseases, to include diabetes mellitus, type II, and prostate cancer, may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  

The Veteran served on the U.S.S. Joseph Strauss (DDG-16) from January 1968 to March 1968, on the U.S.S. John A. Bole (DD-755) from March 1968 to July 1968, and on the U.S.S. Leonard F. Mason (DD-852) from August 1968 to July 1969.  The Board notes that in January 2010, VA issued a document, "Compensation and Pension Bulletin" that listed information regarding vessels identified as traveling in the "brown waters" of the Republic of Vietnam. The Veteran's ship is not among those listed.  In June 2010, VA issued a Compensation and Pension Bulletin that expanded the list of vessels identified as traveling in the "brown waters" of the Republic of Vietnam.  The U.S.S. Joseph Strauss is listed as having operated on the Mekong River Delta on March 4, 1966 and in Ganh Rai Bay from November 7, 1968 to December 7, 1968.  These time periods are prior to and after the Veteran's service on the U.S.S. Joseph Strauss.  The U.S.S. John A. Bole is not included on the list of vessels.  The U.S.S. Leonard F. Mason is listed as having operated in Vung Ganh Rai Bay and its channels during August 1969.  This time period is after the Veteran's service on the U.S.S. Leonard F. Mason.  The Board notes that although the Veteran remained assigned to the ship until July 31, 1969, personnel records show that the Veteran was in California on August 1, 1969.  Therefore, the Board finds that the Veteran is not entitled to a presumption of exposure to herbicides based on his service on a ship during the Vietnam Era.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) that addresses the issue presented in this case.  In essence, the Federal Circuit upheld the VA practice of requiring a service member's presence at some point on the landmass or inland waters of the Republic Vietnam in order to benefit from the presumption of herbicide exposure during service in the Republic of Vietnam.  Previously, an opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).

In this case, the Veteran has asserted that on one occasion the Veteran went to DaNang to pick up the mail when another man could not do it.  He stated that it was in late 1967 or 1968.  In this case, after a review of all the lay evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's statements regarding his single trip to DaNang, while competent, are not credible.  

The Veteran did not provide testimony regarding a trip into the Republic of Vietnam until after he was denied service connection based upon exposure to herbicides.  The Veteran's statements regarding this incident are made for the sole purpose of obtaining compensation.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board also notes that the Veteran's statements are extraordinarily vague.  The Veteran did not provide a precise date, what ship he was on, or any supporting evidence.  The statement was provided over 40 years after the incident.  Additionally, the Board notes that the Veteran's recollection on other aspects of his claim related to that time period are also unreliable.  For example, the Veteran notes that the diabetic symptoms began within a few months after separation from service, yet his treatment records show a history of diabetes dating back only to 1989, a 20 year difference.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

These inconsistencies in the record weigh against the Veteran's credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  The Board has weighed the Veteran's statements and finds that the Veteran is not credible regarding his claim that he set foot upon land in the Republic of Vietnam one time during active service.     

Therefore, after considering the current state of the law and regulations and weighing the evidence of record, the Board finds that the Veteran did not step foot on land in Vietnam and the Veteran's service does not qualify as service in the Republic of Vietnam.  As exposure to herbicides may not be presumed and the evidence fails to substantiate any claimed individual exposure to herbicides, the Board finds that the Veteran was not exposed to herbicides during service.

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir. 1994), reversing in part Combee v. Principi, 4 Vet.App. 78 (1993).  

Service Connection for Diabetes Mellitus

The Veteran's service treatment records are silent regarding any evidence of diabetes mellitus.  The August 1969 separation report of medical examination showed a clinically normal endocrine system.  Laboratory findings showed no sugar or albumin in the Veteran's urine.  The record is silent regarding any complaints, treatment, or diagnosis of diabetes or symptoms of diabetes during active service.  Based on the evidence of record, the Board finds that the Veteran did not experience chronic symptoms of diabetes mellitus during service.  

Post-service, the record contains a report of medical examination dated October 1973.  On the corresponding August 1973 report of medical history, the Veteran reported no history of or current complaints of sugar or albumin in urine.  The examiner noted a clinically normal endocrine system with negative laboratory findings.  

The Board acknowledges that the Veteran contends that symptoms of diabetes showed up within a few months after separation from service.  The Board finds the Veteran's contentions not to be credible.  The Board finds that the Veteran's more recently-reported history of continued symptoms of diabetes within one year after separation from active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began immediately after service, in the more contemporaneous medical history he gave at the October 1973 medical examination, he denied any history or complaints of symptoms of diabetes.

Specifically, the October 1973 examination report reflects that the Veteran was examined and the endocrine system was found to be clinically normal.  This lack of symptoms at that time is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).

Additionally, the Veteran's treatment records show a history of diabetes from 1989.  The Veteran did not report the onset of diabetes symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.
Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The only evidence indicating the onset of diabetic symptoms within one year from separation from service is the Veteran's own testimony.  Treatment records show that he did not claim that symptoms of his disorder began in or soon after service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service and post-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board has weighed the Veteran's statements as to onset of diabetes within one year of service and continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  Therefore, the Board finds that the Veteran did not experience continuous symptoms of diabetes mellitus since separation from service and that the Veteran's diabetes mellitus did not manifest within one year of separation from service. 

Finally, the Board notes that no evidence of record relates the Veteran's current diagnosis of diabetes mellitus to his active service.  Without evidence of exposure to herbicides, the Veteran's diabetes mellitus may not be service connected based on exposure to herbicides.  The record contains no competent evidence of a causal connection between the Veteran's diabetes and his active service.  Based on the totality of the evidence, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection for a Prostate Disability

The Veteran contends that he has a prostate disability that is secondary to his diabetes mellitus.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  As seen in the analysis above, diabetes mellitus is not service-connected.  Therefore, a claim for service connection as secondary to diabetes mellitus is not possible.  The Board will address service connection for a prostate disability on a direct basis only.  

The Veteran's service treatment records are silent regarding any complaints, treatment, or diagnosis of a prostate disorder or symptoms of a prostate disorder.  The August 1969 report of medical examination shows a clinically normal genitourinary system.  The Veteran does not contend that his prostate disorder began during service.  Based on the evidence of record, the Board finds that the Veteran's disorder did not manifest during service.  

A post-service October 1973 report of medical examination again shows a clinically normal genitourinary system.  At that time, the Veteran specifically denied frequent or painful urination or other symptoms of a prostate disorder.  Therefore, the Board finds that the Veteran did not experience continuous symptoms of a prostate disorder from separation from service.  

No evidence of record relates any current prostate disorder to the Veteran's active service.  Therefore, the Board finds that a preponderance of the evidence is against the claim of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Spleen Disability

The Veteran contends that he has a spleen disorder that is secondary to his diabetes mellitus.  38 C.F.R. § 3.310.  Again, as seen in the analysis above, diabetes mellitus is not service-connected.  Therefore, a claim for service connection as secondary to diabetes mellitus is not possible.  The Board will address service connection for a spleen disorder on a direct basis only.  

In January 2003, the examiner noted an enlarged spleen, but he did not diagnosis a current disability.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  

In any event, the Veteran's service treatment records are still silent regarding any complaints, treatment, or diagnosis of a spleen disorder or symptoms of a spleen disorder.  The August 1969 report of medical examination shows a clinically normal lymphatic system.  The Veteran does not contend that a spleen disorder began during service.  Based on the evidence of record, the Board finds that the Veteran's spleen disability did not manifest during service.  

A post-service October 1973 report of medical examination again shows a clinically normal lymphatic system.  At that time, the Veteran specifically denied any symptoms of a spleen disorder.  Therefore, the Board finds that the Veteran did not experience continuous symptoms of a spleen disorder from separation from service.  

No evidence of record relates a current spleen disorder to the Veteran's active service.  Therefore, the Board finds that a preponderance of the evidence is against the claim of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Liver Disability

The Veteran contends that he has a liver disorder that is secondary to his diabetes mellitus.  38 C.F.R. § 3.310.  Again, as seen in the analysis above, diabetes mellitus is not service-connected.  Therefore, a claim for service connection as secondary to diabetes mellitus is not possible.  The Board will address service connection for a liver disability on a direct basis only.  

The Board notes that the RO described the Veteran's disability as sclerosis of the liver in an April 2009 statement of the case.  The Board notes that the Veteran has a sclerotic liver.  As seen in a June 2003 private treatment record, the Veteran has a current diagnosis of cirrhosis of the liver.  The Veteran's service treatment records are silent regarding any complaints, treatment, or diagnosis of a liver disorder or symptoms of a liver disorder.  The August 1969 report of medical examination shows a clinically normal G-U system, abdomen, and viscera.  The Veteran does not contend that his liver disorder began during service.  Based on the evidence of record, the Board finds that the Veteran's liver disorder did not manifest during service.  

A post-service October 1973 report of medical examination again shows a clinically normal G-U system, abdomen, and viscera.  At that time, the Veteran specifically denied stomach, liver, or intestinal trouble.  Therefore, the Board finds that the Veteran did not experience continuous symptoms of a liver disorder for several years following separation from service.  

No competent evidence of record relates the Veteran's cirrhosis of the liver to the Veteran's active service.  Therefore, the Board finds that a preponderance of the evidence is against the claim of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Peripheral Neuropathy

The Veteran contends that he has peripheral neuropathy that is secondary to his diabetes mellitus.  38 C.F.R. § 3.310.  Again, as seen in the analysis above, diabetes mellitus is not service-connected.  Therefore, a claim for service connection as secondary to diabetes mellitus is not possible.  The Board will address service connection for peripheral neuropathy on a direct basis only.  

As seen in an October 2002 treatment record, the Veteran has a current diagnosis of peripheral sensorimotor neuropathy.  The Veteran's service treatment records are silent regarding any complaints, treatment, or diagnosis of peripheral neuropathy or symptoms of peripheral neuropathy.  The August 1969 report of medical examination shows clinically normal lower and upper extremities and feet.  The Veteran does not contend that his peripheral neuropathy began during service.  Based on the evidence of record, the Board finds that the Veteran's peripheral neuropathy did not manifest during service.  

A post-service October 1973 report of medical examination again shows clinically normal feet, and upper and lower extremities.  At that time, the Veteran specifically denied foot trouble.  Therefore, the Board finds that the Veteran did not experience continuous symptoms of peripheral neuropathy for many years following separation from service.  

No competent evidence of record relates the Veteran's peripheral neuropathy to the Veteran's active service.  Therefore, the Board finds that a preponderance of the evidence is against the claim of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for a prostate disability is denied. 

Service connection for a spleen disability is denied. 

Service connection for cirrhosis of the liver is denied.  

Service connection for peripheral neuropathy is denied.  



____________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


